[Cite as Hartman v. Hartman, 2016-Ohio-369.]


STATE OF OHIO                   )                     IN THE COURT OF APPEALS
                                )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

DESSERAI S. HARTMAN                                   C.A. No.      27776

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
ROBERT S. HARTMAN                                     COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   2012-07-2232

                               DECISION AND JOURNAL ENTRY

Dated: February 3, 2016



        SCHAFER, Judge.

        {¶1}    Defendant-Appellant, Robert Hartman (“Husband”), appeals the judgment of the

Summit County Court of Common Pleas, Domestic Relations Division, determining that funds

within a mortgage escrow account (also known as an impound account) were part of the marital

home’s equity, and subsequently awarding those funds to Plaintiff-Appellee, Desserai Hartman

(“Wife”). We reverse and remand to the trial court for further clarification.

                                                 I.

        {¶2}    In 2012, Wife filed for divorce from Husband after seven years of marriage. The

trial court issued a divorce decree on June 3, 2013. As relevant to this appeal, the divorce decree

contained the following language:

        [Wife] shall maintain possession of the marital home on * * * Johns Road, New
        Franklin, Ohio. She shall refinance the home in her name within one year. If she
        is unable to do so within one year, the property shall be sold. [Wife] shall retain
        any equity in the home at * * * Johns Road, New Franklin, Ohio in exchange for
        no spousal support being awarded.
                                                  2


Despite the fact that the divorce decree granted Wife possession of the marital home, the

mortgage on that home remained in Husband’s name. Neither party initially paid the mortgage

on the marital home following the issuance of the divorce decree, as both parties insisted that it

was the other party’s obligation to do so. As a result, the parties fell behind on the property’s

mortgage and tax payments, which hindered Wife’s ability to refinance the home in her name as

she was required to do under the divorce decree. Wife ultimately made the mortgage payments

and paid the arrears in order to finalize the refinancing process.

       {¶3}     On February 4, 2014, Wife filed a contempt motion asking the trial court “to

require [Husband] to show cause as to why he interfered with the transfer of the marital home

awarded to her in the [divorce decree], as well as abide by other terms and conditions of the

divorce.”     As pertinent to this case, Wife challenged Husband’s receipt and subsequent

negotiation of an escrow refund check made payable to him in the amount of $2,995.99 from

U.S. Bank following the finalization of Wife’s loan refinance documents on the marital home,

and after she had made $2,366.78 in mortgage payments on the marital home.

       {¶4}     A hearing concerning Wife’s contempt motion was held on April 17, 2014.1 On

April 29, 2014, the magistrate issued a decision wherein he determined that the $2,995.99 escrow

overage refund check that Husband received from U.S. Bank was equity in the marital home.

The magistrate then concluded that Wife was entitled to this money, as she is entitled to retain

any equity in the marital home pursuant to the terms of the divorce decree. The trial court

adopted the magistrate’s decision. Husband filed timely objections to the magistrate’s decision,

which the trial court ultimately denied.



       1
      The April 17, 2014 hearing also addressed a motion to show cause filed by Husband on
November 1, 2013. Husband’s motion is not relevant to this appeal.
                                                   3


       {¶5}    Husband has appealed, raising one assignment of error for our review.

                                                  II.

                                        Assignment of Error

       The trial court erred when it determined that escrow funds associated with
       the sale of a marital residence were considered to be equity in the home, and
       thus erred when it ordered the Appellant to return escrow funds that had
       been released to the Appellee.

       {¶6}    In his sole assignment of error, Husband argues that the trial court erred by

concluding that the $2,995.99 escrow overage refund check that he received from U.S. Bank was

equity in the marital home and that Wife was entitled to this money pursuant to the terms of the

divorce decree. However, we do not reach the merits of Husband’s argument, as we determine

that the trial court’s judgment entry requires further clarification.

       {¶7}    It is undisputed that the parties’ divorce decree ordered Wife to retain any equity

in the marital home in exchange for Husband paying no spousal support. The issue that Husband

asks this Court to resolve is what is meant by the term “equity,” or, more specifically, whether

funds within a mortgage escrow account constitute part of a property’s equity. In its judgment

entry overruling Husband’s objections to the magistrate’s decision, the trial court stated that it

was “not persuaded as to the fact that the amount ordered to be paid to [Wife] was ‘equity’ or

‘escrow’ monies.”      Three sentences later, however, the trial court concluded that it was

“restricted to the plain language of the [divorce] decree regarding the equity from the marital

residence,” before ultimately ruling that “[t]he magistrate was within his discretion to make the

finding and the award of payment as he did.” Thus, it appears as though the trial court was first

unable to conclude whether the $2,995.99 escrow refund check constituted equity before

ultimately ruling that Wife was entitled to this money pursuant to the plain language of the

divorce decree. Moreover, it is unclear whether the trial court’s usage of the word “equity” in its
                                                      4


judgment entry was used as a financial term of art2 or rather to refer to the trial court’s equitable

powers. Regardless, we determine that the nature of the trial court’s judgment entry makes it

impossible for this Court to offer any meaningful review. See Hunt, et al. v. Alderman, 9th Dist.

Summit No. 27416, 2015-Ohio-4667, ¶ 19 (remanding matter to the trial court in order to issue a

decision sufficient to permit appellate review).

        {¶8}      In light of the foregoing, the judgment is reversed and this matter is remanded for

the trial court to clarify its judgment entry.

                                                     III.

        {¶9}      The judgment of the Summit County Court of Common Pleas, Domestic

Relations Division, is reversed and the matter is remanded to the trial court for further

proceedings consistent with this opinion.

                                                                                      Judgment reversed,
                                                                                     and cause remanded.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is




        2
            Equity is defined as the value of an asset less the value of all liabilities on that asset.
                                                5


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



MOORE. P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

ADAM VAN HO, Attorney at Law, for Appellant.

MELISSA GRAHAM-HURD and REBECCA M. BLACK, Attorneys at Law, for Appellee.